Citation Nr: 0122162	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
broken nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran performed verified active duty service from 
August 1963 to August 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 1999 rating 
action of the Muskogee, Oklahoma Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
entitlement to service connection for bilateral hearing loss 
and residuals of a broken nose.  The veteran was afforded a 
Travel Board Hearing before the undersigned Member of the 
Board in June 2001.

At the hearing the veteran raised a claim of entitlement to 
service connection for tinnitus.  As that issue is not 
currently developed or certified for appellate review it is 
referred to the RO for appropriate consideration.  

In a June 2000 action, the RO denied the veteran's claim of 
entitlement to service connection for burn scars of the upper 
extremities and eyes as not well grounded.  In light of the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) which among 
other things, eliminated the concept of a well-grounded 
claim, the veteran is invited to file a new claim with the RO 
for readjudication consistent with the new law.  


REMAND

The veteran claims on appeal that his bilateral hearing loss 
and residual disability of a broken nose are related to his 
military service.

The rating decision of May 1999 was based upon law that 
required evidence submitted in support of a claim for VA 
benefits be sufficient to justify a belief that the claim was 
"well grounded."  

As noted, the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) eliminated the concept of a well-grounded 
claim.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, a remand is in order.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the 
character of the veteran's discharge from the Marine Corps in 
May 1974 and any service medical records pertaining to that 
claimed period of service are not of record.  It is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center, and attempt to 
verify whether the appellant served on 
active duty, active duty for training or 
inactive duty training during the term 
between March and May 1974.  If such 
service is verified, the RO should also 
attempt to obtain any service personnel 
and/or medical records for that term of 
service.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
provisions of 38 U.S.C.A. § 5103A (West 
Supp. 2001), continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The appellant must then be 
given an opportunity to respond.

2.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claims for entitlement to service 
connection for bilateral hearing loss and 
residuals of a broken nose. 

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss and residuals of a broken 
nose since 1966.  After securing any 
necessary release, the RO should attempt 
obtain these records.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the provisions of 38 U.S.C.A. 
§ 5103A, continued and repeated efforts 
to secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

4.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of any hearing 
loss and residuals of a broken nose.  All 
indicated testing should be conducted and 
the claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following the examination(s), 
the examiner(s) should offer an opinion 
whether it is at least as likely as not 
that any hearing loss and any diagnosed 
nasal fracture residuals found are 
related to the veteran's military 
service.  In offering any opinion, the 
examiner is requested to address the 
impact of any post-service noise 
exposure.  A complete rationale for all 
opinions expressed must be provided.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


